Exhibit 10.35


Global Partner Agreement
Mr. Colin D. Meadows
59 Knobloch Lane
Stamford CT 06902
Dear Colin:
AMVESCAP Group Services (the "Company"), wishes to employ you as a Global
Partner under the terms and conditions set forth in this letter. The term
"Global Partner" is used throughout the AMVESCAP Group to refer to the most
senior group of officers and employees. The purpose of this letter is to
articulate the terms and conditions of your employment.
It is important to note at the outset that the Company considers you an
important part of its continued success. Further, please note that under the
terms of this letter agreement, which is a binding contract, neither the Company
nor you have any right to terminate the employment relationship except as set
forth below.
1. Duties of Employment
You agree to perform the duties assigned to you by the Company as more
specifically stated in an attachment to this letter. The attachment may be
modified in the future if you and the Company agree in writing. You understand
and agree that during your employment relationship with the Company, you are not
allowed, without proper prior approval, to perform any business activities for
any person or entity other than the Company or another company that is part of
the AMVESCAP Group. Of course, if you obtain the Company's prior written
approval, you may perform other business activities.
It is your obligation to comply with all Company policies and procedures,
including those set forth in any Code of Ethics and other materials distributed
by the Company to its employees. Further, you agree to comply with all
applicable rules and regulations that pertain to the Company's business.
As a Global Partner you have important duties to the Company: the duty to
refrain from dealing in your self interest above that of the Company's, the duty
to disclose any information that indicates that you may be exposed to a conflict
of interests, the duty of loyalty, and the duty to refrain from using the
Company's business opportunities for your own benefit. These fiduciary
obligations and others arise because of the unique trust and confidence the
Company places in you as a Global Partner.


2. Compensation
Your annual salary is set forth in an attachment to this letter. You will also
receive certain bonuses and stock awards as approved from time to time by the
Company. The attachment may be modified in the future as agreed by you and the
Company in writing.
3. Term


1



--------------------------------------------------------------------------------

Exhibit 10.35


The term of your employment relationship with the Company shall be for one year
from the date of your signature on this letter. This term will automatically
renew at the end of the initial term for another year and will continue to renew
every year, unless your employment is terminated in a manner specified below. In
no event will the term of your employment relationship with the Company be less
than the unexpired period of any notice of intent to terminate given as set
forth below. Your employment can only be terminated as specifically set forth
below.
A. Termination Effective After Expiration of Notice Period
Either you or the Company may terminate the employment relationship at any time
during the initial term or any renewal, upon 12 * (see Note) months written
notice to the other party. Notice of intent to terminate will be considered
given upon mailing or actual receipt, whichever occurs first. Whether you or the
Company gives the notice of termination, your employment will continue for the
entire notice period. The effective date of the termination of the employment
relationship will be the last day of the notice period.
[Note: The Company is willing to agree to a minimum four month notice period,
but will accept up to twelve months as a reasonable notice period. Please fill
in and initial the notice period that you desire. If you do not designate a
number of months in the blank or if you designate a number less than four
months, you are agreeing to the default notice period of four months.]
B. Termination by Mutual Agreement
You and the Company can, effective immediately, terminate the employment
relationship without cause or notice, but such a mutual termination will only be
effective if you and the Company both agree to the termination in writing. Such
an agreement must be signed by the Chief Executive Officer of the Company to be
effective.
C. Termination with Cause
Your employment may be terminated effective immediately upon written notice if
the Company believes in good faith that you engaged in the following conduct:
(1)
After written notice, any continuing violation of this agreement or Company
policies or procedures;

(2)    Your conviction of committing a criminal act;
(3)     Any violation of law or regulation related to the business of the
Company or     affecting your ability to perform your duties;
(4)    Your bankruptcy or insolvency.
You may terminate your employment effective immediately if the Company, after
written notice, has engaged in any continuing violation of this letter agreement
and has not cured such violation within a reasonable period of time.
D. Termination Due to Death or Disability
In the event of your death, or disability to the extent that you cannot perform
the essential functions of your position with reasonable accommodation, your
employment will be terminated effective on the last day of the month that such
death or disability occurs. We mutually recognize that the Company has a
disability plan that is separate from this letter agreement.
4. Confidential Information
A critical aspect of your position is your access to trade secret, proprietary,
and confidential information. For example, your knowledge of the exact amounts
and holdings of Company-related investment positions is confidential.


2



--------------------------------------------------------------------------------

Exhibit 10.35


While some of that information may eventually be made public, the information is
extremely sensitive and is to be treated as confidential until it is released.
Likewise, computer models and programs developed by the Company or purchased by
it are proprietary and confidential. Other information the Company possesses as
trade secrets or confidential information include its marketing strategies,
marketing plans, compensation arrangements, benefit plans, and ideas and
inventions of its employees.
These are simply examples of the types of information the Company considers
trade secret and/or confidential. As time passes, the Company will no doubt
develop new categories of information it considers trade secret and/or
confidential. As this occurs, the Company will identify such new categories of
information and remind you of your obligation to treat it as confidential. The
importance of all of the types of information identified here is that the
Company's competitors do not have permitted access to this information and arc
thus unable to use it to compete with the Company. Accordingly, these types of
information create a competitive advantage for the Company and are economically
valuable. Thus, you agree not to disclose or use any of the Company's trade
secret and/or confidential information for your own benefit or the benefit of
anyone other than the Company, during your employment or for six (6) months
after the effective date of the termination of your employment relationship with
the Company.
5. Company Employees and Customers
You agree that, in the event of the termination of the employment relationship
between you and the Company, you will not solicit or hire any Company employees
for a period of six (6) months after the effective date of the termination of
your employment relationship with the Company. Further, you agree that you will
not solicit the business relationships you developed or acquired while working
for the Company or another company affiliated with the AMVESCAP Group for a
period of six (6) months after the effective date of the termination of your
employment.
6. Inventions and Ideas
Since the Company is paying you for your time and efforts, you agree that all
information, ideas, and inventions you develop while employed by the Company
related in any way to the Company's business, are the sole property of the
Company. This includes all investment models, processes, and methodologies you
develop while employed by the Company. Indeed, one of the reasons for your
employment is the creation of such ideas. This information is confidential and
trade secret information as discussed above. You understand that the Company may
seek to patent or to obtain trademark or copyright protection related to such
information, ideas, and inventions, and that, if necessary, you will assign any
interest you may have in such information, ideas, and inventions you develop to
the Company.
7. Return of Company Property
Upon the termination of your employment, you agree to return all property of the
Company. To the extent such property is information of which you have detailed
knowledge but no electronic or other documents containing such information, you
agree to itemize such information in writing for the Company prior to the
effective date of the termination of your employment.
8. Assignment
You agree that this letter agreement may be assigned to any other entities in
the AMVESCAP Group or to any successor company by acquisition of either the
Company's stock or its assets. In the case of such an assignment by the Company,
you understand and agree that you would continue to be bound by this letter
agreement. No such assignment, without your consent, shall require you to change
your duties or to move from your principal residence.


3



--------------------------------------------------------------------------------

Exhibit 10.35


9. Choice of Law and Forum
We agree that, in the event of a disagreement between you and the Company about
any aspect of your employment with the Company or this letter agreement, Georgia
law will govern any litigation or proceeding brought by either party. You also
agree that any litigation or proceeding shall be brought in Fulton County,
Georgia, in either state or federal court, as appropriate.
10. Notice


We agree that any notice that is to be given under this letter agreement is
properly given when delivered in person, by certified mail, or by overnight
delivery such as Federal Express.
11. Prior Agreements


This letter agreement extinguishes and replaces any previous written employment
agreement between you and the Company.
We are very grateful for the significant contributions you are making to the
Company and look forward to working with you in the future.




Sincerely,


AMVESCAP PLC






By: /s/ Martin L. Flanagan
Martin L. Flanagan


Accepted: 6/7/06


/s/ Colin Meadows
Global Partner






4



--------------------------------------------------------------------------------


Exhibit 10.35




GLOBAL PARTNER AGREEMENT
ATTACHMENT
Name of Global Partner: Colin D. Meadows
Title: AMVESCAP Chief Administrative Officer
Company: AMVESCAP Group Services
Statement of Responsibilities:
The CAO will have responsibility over the worldwide functions of Human
Resources, Business Strategy, Communications, Facilities and Internal Audit. He
will report directly to the AMVESCAP CEO.
Base Compensation Effective May 1, 2006:
$415,000.00 USD


Accepted:     /s/ Colin Meadows            Date: 6/7/06
Colin Meadows






/s/ Martin L. Flanagan
Martin L. Flanagan
AMVESCAP PLC









